Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 1 of 12 PageID: 717




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
 __________________________________________
 THE ESTATE OF MEGAN MOORE, et. al,         :
                                            :  Civ. No. 18-16345 (RBK) (KMW)
             Plaintiffs,                    :
                                            :
       v.                                   :  OPINION
                                            :
 TABATHA ROMAN, et al.,                     :
                                            :
             Defendants.                    :
 __________________________________________:

 ROBERT B. KUGLER, U.S.D.J.

        Before the Court is Defendant Tabatha Roman’s motion for summary judgment. (ECF No.

 40.) Plaintiffs filed an Opposition, (ECF Nos. 43, 44.), and Defendant Roman filed a Reply, (ECF

 No. 45.). Additionally, Defendant Roman suggests that the Court sua sponte issue sanctions under

 Rule 11. For the following reasons, the Court will grant Defendant Roman’s motion for summary

 judgment and will decline to sua sponte issue sanctions. If Defendant Roman wishes to pursue

 sanctions in this matter, she may file a formal motion.

                                     I.      BACKGROUND

        As the parties are intimately familiar with the facts of this case, and because the Court has

 already set forth the background of this case in a number of Opinions in Estate of Megan Moore

 v. Cumberland County, Case No. 17-2839 (hereinafter “Moore I”), and in its earlier Opinion in

 this case, “Moore II,” (ECF No. 28.), the Court will only state those facts necessary to address the

 instant motion.

         This case arises from Decedent, Megan Moore’s pretrial detention at the Cumberland

 County Jail, and her death by suicide via hanging. In Moore I, Plaintiffs alleged that Ms. Moore’s

 death was attributable to the actions of Cumberland County, CFG Health Systems, and their agents
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 2 of 12 PageID: 718




 or employees, because they breached their duty to screen Ms. Moore for her risk of suicide and

 failed to properly monitor Ms. Moore on the day of the suicide. Plaintiffs also alleged that

 Defendants acted with deliberate indifference that caused Ms. Moore’s death. (Moore I, Case No.

 17-2839, ECF No. 1, at 5, 11.)

        In Moore I, although Plaintiffs pleaded claims against John Doe Corrections Officers 1-10,

 they did not identify Corrections Officer Tabatha Roman at that time. On May 24, 2018, Plaintiffs

 filed a motion to amend the complaint, seeking to add Officer Roman as a defendant. Magistrate

 Judge Williams denied that motion on September 18, 2018, because Plaintiffs failed to explain

 why they could not have named Officer Roman prior to the October 17, 2017, deadline to amend

 or add parties. (Moore I, Case No. 17-2839, ECF No. 72, at 5.)

        Rather than seek reconsideration or file an appeal of that decision, on November 20, 2018,

 Plaintiffs filed the instant Complaint in Moore II, but did not identify Moore I as a related case in

 the case information statement. Plaintiffs named Officer Roman, CFG, and Nurse Caroccio as

 Defendants in this matter. (ECF No. 1.) In September of 2019, this Court granted CFG and

 Defendant Caroccio’s motion for summary judgment, on res judicata grounds. (ECF Nos. 28, 29.)

 Moore II contains virtually identical claims as those against the John Doe Officers in Moore I, but

 identifies Defendant Roman as one of those officers. (ECF No. 1.)

        Defendant Roman filed her Answer on February 19, 2019, pleading the affirmative defense

 of res judicata. (ECF No. 15.) In January of 2020, Defendant Roman filed the instant motion,

 seeking summary judgment under res judicata grounds and suggesting that the Court sua sponte

 issue Rule 11 sanctions.




                                                  2
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 3 of 12 PageID: 719




                               II.      STANDARD OF REVIEW

        A court should grant summary judgment “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a); see also Tolan v. Cotton, 572 U.S. 650, 656–57 (2014). In deciding a motion for

 summary judgment, a court must construe all facts and inferences in the light most favorable to

 the nonmoving party. See Cotton, 572 U.S. at 657. The moving party bears the burden of

 establishing that no genuine issue of material fact remains. See Celotex Corp. v. Catrett, 477 U.S.

 317, 322–23 (1986). “[W]ith respect to an issue on which the nonmoving party bears the burden

 of proof,” the moving party may discharge its burden “by ‘showing’—that is, pointing out to the

 district court—that there is an absence of evidence to support the nonmoving party’s case.” Id. at

 325.

        If the moving party meets its threshold burden, the opposing party must present actual

 evidence that creates a genuine issue as to a material fact for trial. See Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986); see also Fed. R. Civ. P. 56(c) (setting forth types of evidence that

 may show that genuine issues of material fact exist). The non-moving party must at least present

 probative evidence from which the jury might return a verdict in his favor. Anderson, 477 U.S. at

 257. Where the non-moving party fails to “make a showing sufficient to establish the existence of

 an element essential to that party’s case, and on which that party will bear the burden of proof at

 trial,” the movant is entitled to summary judgment. Celotex, 477 U.S. at 322. “[U]nsupported

 allegations . . . and pleadings are insufficient to repel summary judgment.” Schoch v. First Fid.

 Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990).

                                         III.    DISCUSSION

        As mentioned above, Defendant Roman argues that the Court should grant summary

 judgment on res judicata grounds. In her view, Plaintiffs are attempting to circumvent Judge
                                                  3
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 4 of 12 PageID: 720




 Williams’ denial of their motion to amend in Moore I. Defendant Roman contends that that denial

 of leave to amend is sufficient, for res judicata purposes, to bar the instant Complaint.

        Under our jurisprudence, res judicata, or claim preclusion, bars a subsequent suit where

 there has been: “(1) a final judgment on the merits in a prior suit involving (2) the same claim and

 (3) the same parties or their privies.” E.E.O.C. v. U.S. Steel Corp., 921 F.2d 489, 493 (3d Cir.

 1990). “The doctrine of res judicata bars not only claims that were brought in a previous action,

 but also claims that could have been brought.” Marmon Coal Co. v. Dir., Office of Workers’ Comp.

 Programs, 726 F.3d 387, 394 (3d Cir. 2013) (emphasis in original). Res judicata “encourages

 reliance on judicial decisions, bars vexatious litigation, and frees the courts to resolve other

 disputes.” Brown v. Felsen, 442 U.S. 127, 131 (1979).

        As to the second prong, determining whether a subsequent suit involves the same claim

 does not depend on a party’s specific legal theories, “but rather the essential similarity of the

 underlying events giving rise to the various legal claims.” Elkadrawy v. Vanguard Grp., Inc., 584

 F.3d 169, 173 (3d Cir. 2009) (internal quotation marks omitted). The fact that a party relies on

 different statutes and theories of recovery or seeks different relief in each action “does not

 [automatically] render its claims different causes of action for res judicata purposes.” United

 States v. Athlone Indus., Inc., 746 F.2d 977, 984 (3d Cir. 1984). Instead, a court focuses on whether

 a party: (1) complains of the same acts; (2) alleges the same material facts in each suit; and (3)

 requires the same witnesses and documentation to prove such allegations. Elkadrawy, 584 F.3d at

 173.

        Further, the fact that a plaintiff alleges “several new and discrete . . . [events] does not

 compel a different result.” Id. at 174. When res judicata extinguishes a claim, it “includes all

 rights of the plaintiff to remedies against the defendant with respect to all or any part of the



                                                  4
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 5 of 12 PageID: 721




 transaction, or series of connected transactions, out of which the action arose.” Id. (emphasis in

 original) (quoting Restatement (Second) of Judgments § 24(1) (1982)).

        A. Same Claim

        Due to the uncommon procedural history of this case, the Court will first address the second

 and third prongs of the res judicata analysis. As to the second prong, whether these cases involve

 the “same cause of action,” the Court finds that the “same series of transactions underlie” Moore

 I and Moore II. See Estate of Semprevivo v. Atl. Cty., No. 18-1953, 2019 WL 4187593, at *5

 (D.N.J. Sept. 4, 2019).    Both cases involve Ms. Moore’s incarceration and suicide at the

 Cumberland County Jail in February of 2017.

        In Moore I, Plaintiffs seek to hold John Doe Corrections Officers 1-10 liable for violating

 Ms. Moore’s “rights under the Eighth and Fourteenth Amendments to be incarcerated in a safe and

 suitable environment, and to be safe from injury, harm, or death while in custody.” (ECF No. 1, at

 7.) Plaintiffs also filed negligence and New Jersey Civil Rights Act claims against the officers for

 failing “to properly screen decedent . . . for suicidal tendencies and/or psychological or emotional

 problems, . . . to adequately monitor and guard Megan Moore while she was incarcerated . . . and

 . . . to protect Megan Moore from injury, harm or death.” (Moore I, Case No. 17-2839, ECF No.

 1, at 10, 13–14.)

        In Moore II, Plaintiffs’ claims are virtually identical and merely substitute Defendant

 Roman as the true name of one of the officers involved. (ECF No. 1.) Moore II simply explains

 in more detail how Defendant Roman, as the officer on duty, “failed to adequately monitor and

 guard” Ms. Moore on the day of the suicide. (Compare Moore I, Case No. 17-2839, ECF No. 1.,

 at 4, 10, 13–14, with ECF No. 1, at 7–8.)




                                                  5
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 6 of 12 PageID: 722




        Both cases would involve the same material facts and require the same witnesses and

 documentation to prove such allegations. Ultimately, Plaintiffs are pursuing the same claims

 against the same person in both cases, Defendant Roman as a John Doe Corrections Officer in

 Moore I, and Defendant Roman under her true name in Moore II.

        Taken together, the Court finds that Moore I and Moore II arise out of the “same

 transaction, or series of connected transactions,” and are thus the same claim for the purposes of

 res judicata. See Elkadrawy, 584 F.3d at 173 (emphasis removed).

        In their Opposition, Plaintiffs emphasize that Defendant Roman’s liability in Moore II, is

 “separate and independent” from the County and Warden in Moore I. (ECF No. 43, at 10.)

 Plaintiffs also stress that Defendant Roman’s theory of liability under § 1983 in Moore II, “is

 completely different than” those against the County and Warden in Moore I, “whose liability is

 based on a Monnell[sic] claim. (Id.)

         Plaintiffs’ arguments miss the point,1 and assume that Defendant Roman was not a party

 for the purposes of res judicata in Moore I. As discussed in the following section, Defendant

 Roman was one of the John Doe Corrections Officers in Moore I. Consequently, the issue is

 whether the claims against Defendant Roman in Moore II, are the same as those against her––as

 an identifiable John Doe Officer––in Moore I.




 1
   That said, Plaintiffs’ conclusory arguments also fail to address whether the complaints: (1)
 complain of the same acts; (2) allege the same material facts in each suit; and (3) require the same
 witnesses and documentation to prove such allegations. Elkadrawy, 584 F.3d at 173.


                                                  6
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 7 of 12 PageID: 723




        B. Same Parties or Their Privies

        Next, under the third prong, Plaintiffs do not appear2 to contest that Defendant Roman is

 the same party in both cases. (ECF No. 43, at 9–12) In Moore I, Plaintiffs sued a number of

 corrections officers using the fictitious names, John Doe Corrections Officers 1-10. (Moore I, Case

 No. 17-2839, ECF No. 1, at 1.)

        In New Jersey, plaintiffs “may name a defendant using a fictitious name, e.g. John Doe;

 Jane Doe when the defendant’s true name is unknown to them, provided there is an appropriate

 description sufficient for identification.” E.g., Brookman v. Twp. of Hillside, No. 09-2178, 2018

 WL 4350278, at *3 (D.N.J. Sept. 12, 2018) (citing N.J. Ct. R. 4:26-4). Additionally, “Plaintiff

 shall on motion, prior to judgment, amend the complaint to state [the] defendant’s true name.”

 Sacchi v. Care One, LLC, No. 14-698, 2015 WL 3966034, at *7 (D.N.J. June 30, 2015) (quoting

 N.J. Ct. R. 4:26-4).

        With that in mind, the Moore I complaint makes numerous claims against John Doe

 Corrections Officers, one of whom corresponds with Defendant Roman. See Hammond v. Krak,

 No. 17-00952, 2020 WL 1032296, at *4 (W.D. Pa. Mar. 3, 2020) (addressing a similar situation).

        More specifically, in Moore I, Plaintiffs refer to a John Doe Officer who failed to supervise

 and monitor Ms. Moore on the day of the suicide. (Moore I, Case No. 17-2839, ECF No. 1, at 4,

 10.) On the other hand, Moore II simply explains that Defendant Roman was the John Doe Officer

 in Moore I, who failed to supervise and monitor Ms. Moore on the day of the suicide. (ECF No. 1,

 at 6–7.)




 2
   It appears that Plaintiffs focused their efforts on the first and second prongs, whether both cases
 involve the same claim and whether there was a final judgment on the merits. (ECF No. 43, at 9–
 12)
                                                   7
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 8 of 12 PageID: 724




         In particular, Moore II clarifies that Defendant Roman, the officer on duty, needed to

 conduct suicide watch cell checks every thirty minutes. (Id.) Defendant Roman failed to conduct

 those checks, which gave Ms. Moore “the time, opportunity, and means to commit suicide on

 February 20, 2017.” (Id. at 8.) Moore II further explains that Defendant Roman received a criminal

 indictment as a result of those failures. (Id. at 6.)

         Therefore, when Plaintiffs identified Defendant Roman during discovery in Moore I,

 Plaintiffs “could have and should have moved to amend the complaint to state [her] true name,”

 prior to the October 17, 2017, deadline. Sacchi, 2015 WL 3966034, at *7. As Judge Williams

 held, “Plaintiffs have not refuted Defendants’ assertion that Plaintiffs were in possession of the

 information forming the basis of their proposed amendments prior to the deadline to amend.”

 (Moore I, Case No. 17-2839, ECF No. 72, at 8.) Indeed, in their Opposition, Plaintiffs admit that

 they were aware of Defendant Roman’s indictment, and discussed Defendant Roman at the

 September 18, 2017, status conference with Judge Williams, prior to the October 17, 2017,

 deadline. (ECF No. 44-1, at ¶ 22.)

         Judge Williams further elaborated:

                 Plaintiffs fail to demonstrate or even discuss how Ms. Roman’s
                 criminal matter impacted discovery in this case or their ability to add
                 any of the proposed new defendants prior to the deadline to amend.
                 Ms. Roman was indicted in September 2017, prior to the amendment
                 deadline, and Plaintiffs were aware of Ms. Roman’s criminal case at
                 least sometime shortly thereafter. See Letter from Conrad J.
                 Benedetto [Doc. No. 42], November 22, 2017 (discussing the
                 September indictment). In addition, because Plaintiffs have not
                 asserted that they did not know of Ms. Roman’s alleged involvement
                 in this case prior to the October 17, 2017 deadline, they have failed
                 to show good cause for failing to add her as a defendant before the
                 deadline expired.




                                                     8
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 9 of 12 PageID: 725




 (Id. at 8–9.) Judge Williams also found that Plaintiffs failed to seek an extension of time to amend

 prior to the deadline, “even though they knew that they needed additional information to file an

 amended complaint.” (Id. at 9.)

        Consequently, because Defendant Roman was an identifiable John Doe Officer in Moore

 I and was the subject of a failed motion to amend, this Court finds that she is the same party in

 both cases for the purposes of res judicata. See Hammond, 2020 WL 1032296, at *4 (“The Greene

 County complaint includes references to John Does who appear to correspond to Defendant

 Vihlidal, and therefore res judicata also applies to this Defendant.”); Strahan v. Rowley, No. 11-

 11235, 2011 WL 7646206, at *5 (D. Mass. Dec. 20, 2011) (applying res judicata, reasoning that

 “[a]lthough Rowley was not named in the complaint in Strahan v. Stewart, he can clearly be

 identified as a John Doe defendant. . . . Indeed, Strahan moved to amend his complaint in Strahan

 v. Stewart, albeit unsuccessfully, to add Rowley as a party.”); Goel v. Heller, 667 F. Supp. 144,

 151 (D.N.J. 1987) (“One cannot invoke ‘John Doe’ to avoid res judicata and relitigate claims ad

 nauseum when in large measure the acts and statements complained of and litigated in Goel I were

 those of Heller and Edgette. In a word, privity aside, Heller and Edgette were parties.”); cf. Sacchi,

 2015 WL 3966034, at *7 (concluding similarly in the duplicative litigation context).

        C. Final Judgment on the Merits

        Returning then to the first prong, the Third Circuit has held, for res judicata purposes, that

 the “denial of a motion to amend a complaint in one action is a final judgment on the merits barring

 the same complaint in a later action.” McKenna v. City of Philadelphia, 304 F. App’x 89, 91–93

 (3d Cir. 2008); Prewitt v. Walgreens Co., No. 12-6967, 2013 WL 6284166, at *4 (E.D. Pa. Dec.

 2, 2013); Nat’l Pool Const., Inc. Liquidating Tr. v. Provident Bank, No. 12-4641, 2013 WL

 1222390, at *6 (D.N.J. Mar. 25, 2013).



                                                   9
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 10 of 12 PageID: 726




        Furthermore, “res judicata applies regardless of whether or not the denial of leave to amend

 . . . was based on the merits.” Prewitt, 2013 WL 6284166, at *4; Benckini v. Upper Saucon Twp.,

 No. 07-3580, 2008 WL 2050825, at *5 (E.D. Pa. May 13, 2008) (citing Northern Assur. Co. of

 Am. v. Square D Co., 201 F.3d 84, 88 (2nd Cir. 2000) (explaining that such a holding is justified

 because “denying leave to amend is no more than a proxy to signify at what point claims have

 been forfeited due to a plaintiff’s failure to pursue all claims against a particular defendant in one

 suit.”) (emphasis added)).

        In response, Plaintiffs contend that Northern Assurance, 201 F.3d 84, a Second Circuit

 case, is analogous to the present case, and shows that res judicata does not apply. In Northern

 Assurance, the denial of leave to amend in the earlier suit did not serve as res judicata because

 Northern sought “to add claims against a new defendant” and “Northern was not required to bring

 its claims” against that new defendant in the earlier suit. Id. at 88. Like Northern Assurance,

 Plaintiffs contend that they attempted to add Defendant Roman as a new defendant in Moore I,

 and that they were “under no obligation” to bring their claims against Defendant Roman in Moore

 I. (ECF No. 44, at 11–12.)

        This Court ordered and received supplemental briefing on this issue. (ECF Nos. 53, 54,

 55.) After considering the parties’ submissions and upon further review of the procedural history

 in this case, the Court finds, as discussed above, that Defendant Roman was a party to Moore I, as

 a John Doe Corrections Officer, for the purposes of res judicata.

        Rather than add a “new defendant,” Plaintiffs’ motion to amend in Moore I sought to

 substitute the true name of a John Doe Officer, i.e., someone that was already in some way, a party

 in Moore I. Accordingly, the present case is distinguishable from Northern Assurance, in which

 the plaintiff sought to add an entirely new defendant. Northern, 201 F.3d at 88. There is no



                                                  10
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 11 of 12 PageID: 727




 indication in the procedural history of Northern Assurance, that the plaintiff in that case had ever

 used fictitious party pleading and had an obligation under those rules to substitute the true name

 of the fictious party. N. Assur. Co. of Am. v. Square D Co., No. 98-1026, 1998 WL 938943, at *3

 (N.D.N.Y. Dec. 29, 1998), rev’d and vacated, 201 F.3d 84 (2d Cir. 2000).

        In contrast, in Moore I, the complaint had already set forth claims against Defendant

 Roman, as one of the John Doe Corrections Officers. Under the fictitious party pleading rules and

 the Court’s scheduling order, Plaintiffs were required to move to amend the complaint and

 substitute her true name in order to pursue those claims against her. When Plaintiffs failed to do

 so in a timely manner, the denial of leave to amend signifies that they forfeited their right to pursue

 those claims against the John Doe that corresponds with Defendant Roman. See Prewitt, 2013 WL

 6284166, at *4 (citing Benckini, 2008 WL 2050825, at *5).

        As Defendant Roman was effectively the same party in both cases, this Court finds that the

 general principle in McKenna applies in this case, and that the denial of the motion to amend in

 Moore I, “is a final judgment on the merits barring the same complaint in a later action.” McKenna,

 304 F. App’x at 93.

        In their Opposition, Plaintiffs emphasize that Judge Williams’ denial of leave to amend

 was not on the merits, but rather, based on Plaintiffs’ failure to address Rule 16 and Plaintiffs’

 failure to show good cause for their late motion to amend. (ECF No. 43, at 11.)

        Res judicata applies, however, “regardless of whether or not the denial of leave to amend

 . . . was based on the merits.” Prewitt, 2013 WL 6284166, at *4 (citing Benckini, 2008 WL

 2050825, at *5). This is true because denials of leave to amend “signify at what point claims have

 been forfeited due to a plaintiff’s failure to pursue all claims against a particular defendant in one

 suit.” Northern, 201 F.3d at 88; Prewitt, 2013 WL 6284166, at *4.



                                                   11
Case 1:18-cv-16345-RBK-KMW Document 64 Filed 07/27/21 Page 12 of 12 PageID: 728




        Accordingly, this Court concludes that the denial of leave to amend to substitute Defendant

 Roman’s true name in Moore I, constitutes a final judgment for the purposes of res judicata. As

 Defendant Roman has established all three prongs, res judicata now bars Plaintiffs from litigating

 their claims against Defendant Roman in Moore II, which “could have been brought” in the prior

 action. See Marmon, 726 F.3d at 394; Semprevivo, 2019 WL 4187593, at *5.

        Once again, Plaintiffs could have, and should have, moved to substitute Defendant

 Roman’s true name in Moore I, prior to the deadline to amend, or requested additional extensions

 of time to amend. If Plaintiffs disagreed with Judge Williams’ decision, they should have filed a

 motion for reconsideration or filed an appeal in Moore I. It is unfortunate that Plaintiffs must once

 again bear a heavy price for their counsel’s shortcomings.

                                        IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Defendant Roman’s motion for summary

 judgment. The Court, however, will not sua sponte issue Rule 11 sanctions against the Plaintiffs.

 (ECF No. 40-1, at 18.) If Defendant Roman wishes to pursue sanctions, she may file a formal

 motion. An appropriate Order follows.


 Dated: July 24, 2021


                                                               s/Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge




                                                  12
